56 Cal. Rptr. 3d 471 (2007)
154 P.3d 998
SCHULZ (Timothy)
v.
NEOVI DATA CORPORATION.
No. S134073.
Supreme Court of California.
March 21, 2007.
Transferred to Court of Appeal, Fourth District, Division Three.
The above-entitled matter is transferred to the Court of Appeal, Fourth Appellate *472 District, Division Three, with directions to vacate its decision and to reconsider the cause in light of Branick v. Downey Savings and Loan Assn. (2006) 39 Cal. 4th 235, 46 Cal. Rptr. 3d 66, 138 P.3d 214. (Cal. Rules of Court, rule 8.528(d).)
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.